DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razavi et al. (U.S. Pub. No. 2012/0220848) (applicant disclosed).
Regarding claim 1, Razavi discloses:
A system comprising: an introducer (introducer 10/240) usable to insert a catheter into a blood vessel of a patient (paragraph 0024 discloses wherein the introducer is used to insert a catheter into a blood vessel), the introducer including a hollow sheath (hollow sheath 12/242) to receive the catheter when inserting the catheter into the blood vessel (figure 11 and paragraph 0009 discloses wherein the device comprises a sheath for introducing a catheter into a blood vessel); a first plurality of electrodes (electrodes 20a-20d) provided on the sheath (see figure 11 and paragraph 0058); and a measuring device (impedance assessment unit 248) to be coupled to the electrodes (paragraph 0059 discloses wherein the impedance assessment unit 248 is connected to the electrodes and used during impedance measurement), the measuring device configured to: detect a bleed in the patient at a first zone along the sheath (see figure 11 showing a first zone extending from electrode 20a to electrode 20b) by determining an impedance between a first pair of the first plurality of electrodes (paragraphs 0025 and 0027 discloses wherein impedance measurements are taken between any individual pair of electrodes and paragraph 0009 discloses wherein the system uses impedance measurements for the detection of bleeding); and detect a bleed in the patient at a second zone along the sheath (see figure 11 showing a second zone extending from electrode 20c to electrode 20d) by determining an impedance between a second pair of the first plurality of electrodes (paragraphs 0025 and 0027 discloses wherein impedance measurements are taken between any individual pair of electrodes and paragraph 0009 discloses wherein the system uses impedance measurements for the detection of bleeding).
Regarding claim 2, Razavi discloses the system of claim 1, and Razavi further discloses:
wherein the first and second zones do not overlap (See figure 11 wherein first zone extending between electrodes 20a and 20b is not overlapping with the second zone extending between electrode 20c and 20d).
Regarding claim 4, Razavi discloses the system of claim 1, and Razavi further discloses:
wherein the measuring device is configured to detect a bleed in the patient at a third zone along the sheath by determining an impedance between a third pair of the first plurality of electrodes (paragraphs 0025 and 0027 discloses wherein impedance measurements are taken between any individual pair of electrodes and paragraph 0009 discloses wherein the system uses impedance measurements for the detection of bleeding and figure 11 shows wherein a third zone exist between electrodes 20a and 20c (third pair of electrodes).
Regarding claim 5, Razavi discloses the system of claim 1, and Razavi further discloses:
further including a guidewire configured to be inserted through the hollow sheath and into the patient, the guidewire including a second plurality of electrodes, and the measuring device is configured to detect a bleed in the patient at a third zone along the guidewire by determining an impedance between a third pair of the second plurality of electrodes (paragraphs 0044 and 0056 discloses wherein the system includes a guidewire and wherein the guidewire or wire includes or contains electrodes for making impedance measurements and paragraphs 0025 and 0027 discloses wherein impedance measurements are taken between any individual pair of electrodes, such that impedance measurements would be made on a third pair of electrodes on the guidewire and paragraph 0009 discloses wherein the system uses impedance measurements for the detection of bleeding).
Regarding claim 8, Razavi discloses the system of claim 1, and Razavi further discloses:
wherein the impedance assessment unit includes memory (storage 254; figure 12) configured to store impedance values for each of the first and second zones (paragraph 0062 discloses wherein the storage stores the computed or measurement data including the impedance values), and the impedance assessment unit is configured to detect a bleed in the first or second zones based on currently determined impedances and previously stored impedance values (paragraphs 0065-0066 and 0073-0074 discloses wherein the system takes current impedance measurement and compares them with previous impedance measurements to determine if a bleed is detected).
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razavi.

A system comprising: an introducer (introducer 10/240) usable to insert a catheter into a blood vessel of a patient (paragraph 0024 discloses wherein the introducer is used to insert a catheter into a blood vessel), the introducer including a hollow sheath (hollow sheath 12/242) to receive the catheter when inserting the catheter into the blood vessel (figure 11 and paragraph 0009 discloses wherein the device comprises a sheath for introducing a catheter into a blood vessel); a first plurality of electrodes (electrodes 20a-20d) provided on the sheath (see figure 11 and paragraph 0058); and a measuring device (impedance assessment unit 248) to be coupled to the electrodes (paragraph 0059 discloses wherein the impedance assessment unit 248 is connected to the electrodes and used during impedance measurement), the measuring device configured to: detect a bleed in the patient at a first zone along the sheath (see figure 11 showing a first zone extending from electrode 20a to electrode 20c) by determining an impedance between a first pair of the first plurality of electrodes (paragraphs 0025 and 0027 discloses wherein impedance measurements are taken between any individual pair of electrodes and paragraph 0009 discloses wherein the system uses impedance measurements for the detection of bleeding); and detect a bleed in the patient at a second zone along the sheath (see figure 11 showing a second zone extending from electrode 20b to electrode 20d) by determining an impedance between a second pair of the first plurality of electrodes (paragraphs 0025 and 0027 discloses wherein impedance measurements are taken between any individual pair of electrodes and paragraph 0009 discloses wherein the system uses impedance measurements for the detection of bleeding).
Regarding claim 3, Razavi discloses the system of claim 1, and Razavi further discloses:
See figure 11 wherein first zone extending between electrodes 20a and 20c is overlapping with the second zone extending between electrode 20b and 20d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Razavi in view of He et al. (U.S. Pub. No. 2017/0281281).
Regarding claim 6, Razavi discloses the system of claim 5, yet Razavi does not disclose:
further comprising an optical sensor configured to be used to determine a location of the guidewire within the patient.
However, in the same field of inserting and navigating a surgical device within a subject, He discloses:
further comprising an optical sensor (optical sensors 102) configured to be used to determine a location of the guidewire within the patient (abstract and paragraph 0001 disclose a system sensing and tracking positions of surgical tools and paragraph 0042 discloses wherein the guidewire is tracked for navigation using overlaid optical sensors and paragraph 0054 further discloses wherein the optical sensors may be connected to a medical device including a guidewire). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Razavi to incorporate further comprising an optical sensor configured to be used to determine a location of the guidewire within the patient, as taught by He, in order to visually guide and facilitate navigation and proper positioning of guidewire devices during surgical intervention resulting in better patient health outcomes. 
Regarding claim 7, Razavi discloses the system of claim 5, yet Razavi does not disclose:

However, in the same field of inserting and navigating a surgical device within a subject, He discloses:
further comprising a pair of optical sensors (two of optical sensors 102; see figure 1) configured to be used to determine a location of the guidewire within the patient (abstract and paragraph 0001 disclose a system sensing and tracking positions of surgical tools and paragraph 0042 discloses wherein the guidewire is tracked for navigation using overlaid optical sensors and paragraph 0054 further discloses wherein the optical sensors may be connected to a medical device including a guidewire). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Razavi to incorporate further comprising a pair of optical sensors configured to be used to determine a location of the guidewire within the patient, as taught by He, in order to visually guide and facilitate navigation and proper positioning of guidewire devices during surgical intervention resulting in better patient health outcomes.
Claims 9-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Razavi in view of Misener et al. (U.S. Pub. No. 2016/0067449) (applicant disclosed).
Regarding claim 9, Razavi discloses:
A system comprising: an introducer (introducer 10/240) usable to insert a catheter into a blood vessel of a patient (paragraph 0024 discloses wherein the introducer is used to insert a catheter into a blood vessel), the introducer including a hollow sheath (hollow sheath 12/242) to receive the catheter when inserting the catheter into the blood vessel (figure 11 and paragraph 0009 discloses wherein the device comprises a sheath for introducing a catheter into a blood vessel); a first plurality of electrodes (electrodes 20a-20d) provided on the sheath (see figure 11 and paragraph 0058); a guidewire having an electrode (paragraphs 0044 and 0056 discloses wherein the system includes a guidewire and wherein the guidewire or wire includes or contains an electrode for making impedance measurements); and a measuring device (impedance assessment unit 248) to be coupled to the electrodes (paragraph 0059 discloses wherein the impedance assessment unit 248 is connected to the electrodes and used during impedance measurement), the measuring device configured to: detect a bleed in the patient at a first zone along the sheath (see figure 11 showing a first zone extending from electrode 20a to electrode 20b) by determining an impedance between a first pair of the first plurality of electrodes (paragraphs 0025 and 0027 discloses wherein impedance measurements are taken between any individual pair of electrodes and paragraph 0009 discloses wherein the system uses impedance measurements for the detection of bleeding); and detect a bleed in the patient at a second zone by determining an impedance between a second pair of electrodes (paragraphs 0025 and 0027 discloses wherein impedance measurements are taken between any individual pair of electrodes and paragraph 0010 discloses wherein there are multiple pairs of electrodes and paragraph 0009 discloses wherein the system uses impedance measurements for the detection of bleeding).
Yet Razavi does not disclose:
the guidewire having a second plurality of electrodes provided on the guidewire and detect a bleed in the patient at a second zone along the guidewire by determining an impedance between a second pair of the second plurality of electrodes.
However, in the same field of impedance measuring systems, Misener discloses:
paragraph 0097 discloses the device 100 being a guidewire) having a second plurality of electrodes (electrodes 110, 112, 114, 116) provided on the guidewire at a second zone along the guidewire by determining an impedance between a second pair of the second plurality of electrodes (paragraphs 0147 and figure 8B show wherein the guidewire device 100 incorporated within a tubing 750 or sheath contains a plurality of electrodes 110, 112, 114, 116 and paragraphs 0047 and 0193 disclose wherein the device measures impedance).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Razavi to incorporate the electrode guidewire device of Misener so as to incorporate the guidewire having a second plurality of electrodes provided on the guidewire and detect a bleed in the patient at a second zone along the guidewire by determining an impedance between a second pair of the second plurality of electrodes, as taught by the combination of Misener and Razavi, as Razavi teaches a first plurality of electrodes located on a sheath for measuring impedance and wherein impedance measurements are used for detecting a bleed in a patient and wherein a guidewire with an electrode can be located within the sheath and Misener discloses a guidewire containing a plurality of electrodes for making impedance measurements in order to more accurately identify the location of the guidewire with respect to the tubing or sheathing device during surgical intervention resulting in better patient health outcomes.
Regarding claim 10, Razavi in view of Misener discloses the system of claim 9, Razavi further discloses:
wherein the measuring device is configured to detect a bleed at a third zone using an electrode on the sheath and another electrode on the guidewire (paragraph 0044 discloses wherein the system includes a guidewire and wherein the guidewire includes or contains an electrode for making impedance measurements with another electrode which would include the sheath includes and paragraphs 0025 and 0027 discloses wherein impedance measurements are taken between any individual pair of electrodes, such that impedance measurements would be made the guidewire electrode a sheath electrode at third zone located between the sheath electrode and the guidewire electrode and paragraph 0009 discloses wherein the system uses impedance measurements for the detection of bleeding).
Regarding claim 14, Razavi in view of Misener discloses the system of claim 9, the combination further discloses:
wherein the first and second zones do not overlap (Misener in figure 8B shows a configuration in which two electrodes (110 and 114) of the guidewire (100) are located outside the sheath (750) such that a first zone as defined between electrodes located on the sheath as taught by Razavi in figure 1 would not overlap with a second zone as defined between the pair of electrodes 110 and 114 as shown in figure 8B of Misener).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first and second zones do not overlap, as taught by the combination of Razavi in Misener, so as separately identify the impedance and conditions between the two separate guidewire and sheath components so as to more accurately identify if the bleeding is occurring at one component or the other. 
Regarding claim 15, Razavi in view of Misener discloses the system of claim 9, the combination further discloses:
Misener in figure 8B shows a configuration in which at least one electrode 112 of the guidewire 100 is encapsulated by or covered by the tubing or outside sheath 750 and at least another electrode 110 is located outside the sheath (750) such that a first zone as defined between electrodes located on the sheath as taught by Razavi in figure 1 would overlap with a second zone as defined between the pair of electrodes 112 and 110 as shown in figure 8B of Misener).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first and second zones overlap, as taught by the combination of Razavi in Misener, in order to identify the impedance and conditions existing in the overlap between the two separate guidewire and sheath components so as to more accurately identify if the location of bleeding within the system. 
Regarding claim 16, Razavi discloses:
A system comprising: an introducer (introducer 10/240) usable to insert a catheter into a blood vessel of a patient (paragraph 0024 discloses wherein the introducer is used to insert a catheter into a blood vessel), the introducer including a hollow sheath (hollow sheath 12/242) to receive the catheter when inserting the catheter into the blood vessel (figure 11 and paragraph 0009 discloses wherein the device comprises a sheath for introducing a catheter into a blood vessel); a guidewire configured to be inserted into the hollow sheath (paragraphs 0044 discloses wherein the system includes a guidewire for insertion into the sheath and wherein the guidewire includes or contains an electrode for making impedance measurements) a plurality of electrodes (abstract and paragraph 0010 disclose wherein the system contains a plurality of electrodes); and a measuring device (impedance assessment unit 248) to be coupled to the electrodes (paragraph 0059 discloses wherein the impedance assessment unit 248 is connected to the electrodes and used during impedance measurement), the measuring device configured to: detect a bleed in the patient along the sheath by determining an impedance between a first pair of the plurality of electrodes (paragraphs 0025 and 0027 discloses wherein impedance measurements are taken between any individual pair of electrodes and paragraph 0009 discloses wherein the system uses impedance measurements for the detection of bleeding); and detect a bleed in the patient by determining an impedance between a second pair of electrodes (paragraphs 0025 and 0027 discloses wherein impedance measurements are taken between any individual pair of electrodes and paragraph 0010 discloses wherein there are multiple pairs of electrodes and paragraph 0009 discloses wherein the system uses impedance measurements for the detection of bleeding).
Yet Razavi does not disclose:
the guidewire having a first plurality of electrodes provided on the guidewire and wherein the electrodes on the guidewires determines impedance at first and second zones of a sheath.
However, in the same field of impedance measuring systems, Misener discloses:
 the guidewire (paragraph 0097 discloses the device 100 being a guidewire) having a first plurality of electrodes (electrodes 110, 112, 114, 116) provided on the guidewire and wherein the electrodes on the guidewires determines impedance at first and second zones of a sheath (paragraphs 0147 and figure 8B show wherein the guidewire device 100 incorporated within a tubing 750 or sheath contains a plurality of electrodes 110, 112, 114, 116 and paragraphs 0047 and 0193 disclose wherein the device measures impedance and figure 8B shows wherein the location of electrodes 112, 116, 114, and 110 would create at least a first and second zone existing between the pairs of electrodes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Razavi to incorporate the electrode guidewire device of Misener so as to incorporate the guidewire having a first plurality of electrodes provided on the guidewire and wherein the electrodes on the guidewires determines impedance at first and second zones of a sheath, as taught by the combination of Misener, in order to more accurately identify the location of the guidewire with respect to the tubing or sheathing device during surgical intervention resulting in better patient health outcomes.
Regarding claim 17, Razavi in view of Misener discloses the system of claim 16. In the same field of impedance measuring systems, Misener discloses:
wherein the first and second zones do not overlap (Misener in figure 8B shows wherein a first zone located between the electrodes 112 and 116 would not overlap with a second zone as defined as being located between 116 and 114).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first and second zones do not overlap, as taught by Misener, so as separately identify the impedance and conditions between the two separate sections so as to more accurately identify if the bleeding is occurring at one component or the other. 
Regarding claim 18, Razavi in view of Misener discloses the system of claim 16. In the same field of impedance measuring systems, Misener discloses:
Misener in figure 8B shows wherein a first zone located between the electrodes 112 and 114 would overlap with a second zone as defined as being located between 116 and 110).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first and second zones do not overlap, as taught by Misener, so as identify the impedance and conditions within the overlap between two separate sections so as to more accurately identify the location the bleeding is occurring. 
Regarding claim 19, Razavi in view of Misener discloses the system of claim 16. Razavi further discloses:
further including a second plurality of electrodes (electrodes 20a-20d) provided on the sheath (see figure 11 showing electrodes 20-20d on sheath 12), and the measuring device is configured to detect a bleed in the patient at a third zone along the sheath by determining an impedance between a third pair of the second plurality of electrodes (paragraphs 0025 and 0027 discloses wherein impedance measurements are taken between any individual pair of electrodes and paragraph 0009 discloses wherein the system uses impedance measurements for the detection of bleeding and figure 11 shows wherein an at least third zone would exist between a pair of electrodes 20a-20d).
Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Razavi in view of Misener, as applied to claims 9 and 16, and further in view of He.
Regarding claim 11, Razavi in view of Misener discloses the system of claim 9, yet Razavi does not disclose:

However, in the same field of inserting and navigating a surgical device within a subject, He discloses:
further including a sensor (optical sensors 102) coupled to the measuring device, the sensor usable to determine a location of the guidewire relative to sheath (abstract and paragraph 0001 disclose a system sensing and tracking positions of surgical tools and paragraph 0042 discloses wherein the guidewire is tracked for navigation using overlaid optical sensors and paragraph 0054 further discloses wherein the optical sensors may be connected to a medical device including a guidewire). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Razavi to incorporate further including a sensor coupled to the measuring device, the sensor usable to determine a location of the guidewire relative to sheath, as taught by He, in order to visually guide and facilitate navigation and proper positioning of guidewire devices during surgical intervention resulting in better patient health outcomes. 
Regarding claim 12, Razavi in view of Misener and He discloses the system of claim 11, yet Razavi does not disclose:
wherein the sensor comprises an optical sensor.
However, in the same field of inserting and navigating a surgical device within a subject, He discloses:
wherein the sensor comprises an optical sensor (optical sensors 102; see at least figure 1 and paragraph 0054). 

Regarding claim 13, Razavi in view of Misener and He discloses the system of claim 11, yet Razavi does not disclose:
wherein the sensor includes a plurality of optical sensors.
However, in the same field of inserting and navigating a surgical device within a subject, He discloses:
wherein the sensor includes a plurality of optical sensors (optical sensors 102; see at least figure 1 and paragraph 0054). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Razavi to incorporate wherein the sensor includes a plurality of optical sensors, as taught by He, in order to visually guide and facilitate navigation and proper positioning of guidewire devices during surgical intervention resulting in better patient health outcomes.
	Yet the Razavi in view of He does not disclose:
	the guidewire includes optically detectable markings.
However, in the same field of impedance measuring systems, Misener discloses:
the guidewire includes optically detectable markings (paragraph 0099 discloses wherein the device or guidewire 100 contains indicia or markings for visually indicating the location or position of advancement of the device).

Regarding claim 20, Razavi in view of Misener discloses the system of claim 16. Yet Razavi does not disclose:
further comprising a pair of optical sensors configured to be used to determine a location of the guidewire within the patient.
However, in the same field of inserting and navigating a surgical device within a subject, He discloses:
further comprising a pair of optical sensors (two of optical sensors 102; see figure 1) configured to be used to determine a location of the guidewire within the patient (abstract and paragraph 0001 disclose a system sensing and tracking positions of surgical tools and paragraph 0042 discloses wherein the guidewire is tracked for navigation using overlaid optical sensors and paragraph 0054 further discloses wherein the optical sensors may be connected to a medical device including a guidewire). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising a pair of optical sensors configured to be used to determine a location of the guidewire within the patient, as taught by He, in order to visually guide and facilitate navigation and proper positioning of guidewire devices during surgical intervention resulting in better patient health outcomes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791